Exhibit 10.30

 

 

LOAN AND SECURITY AGREEMENT

 

 

among

 

COMERICA BANK,
on the one hand,

 

 

and

 

 

JAMDAT MOBILE INC.,

 

 

and

 

 

CERTAIN OF ITS SUBSIDIARIES SIGNATORY HERETO,
on the other hand

 

 

dated as of April 20, 2005

 

 

$25,000,000

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS AND CONSTRUCTION

 

 

 

 

 

 

1.1

Definitions

 

 

1.2

Accounting Terms

 

 

 

 

 

2.

LOAN AND TERMS OF PAYMENT

 

 

 

 

 

 

2.1

Credit Extensions

 

 

2.2

Overadvances

 

 

2.3

Interest Rates, Payments, and Calculations

 

 

2.4

Crediting Payments

 

 

2.5

Fees

 

 

2.6

Term

 

 

 

 

 

3.

CONDITIONS OF LOANS

 

 

 

 

 

 

3.1

Conditions Precedent to Initial Credit Extension

 

 

3.2

Conditions Precedent to the Disbursement of the Term Loan

 

 

3.3

Conditions Precedent to all Credit Extensions

 

 

3.4

Conditions Subsequent

 

 

 

 

 

4.

CREATION OF SECURITY INTEREST

 

 

 

 

 

 

4.1

Grant of Security Interest

 

 

4.2

Perfection of Security Interest

 

 

4.3

Right to Inspect

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

5.1

Due Organization and Qualification

 

 

5.2

Due Authorization; No Conflict

 

 

5.3

Collateral

 

 

5.4

Intellectual Property Collateral

 

 

5.5

Name; Location of Chief Executive Office

 

 

5.6

Litigation

 

 

5.7

No Material Adverse Change in Financial Statements

 

 

5.8

Solvency, Payment of Debts

 

 

5.9

Compliance with Laws and Regulations

 

 

5.10

Subsidiaries

 

 

5.11

Government Consents

 

 

5.12

Inbound Licenses

 

 

5.13

Full Disclosure

 

 

 

 

 

6.

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

6.1

Good Standing and Government Compliance

 

 

6.2

Financial Statements, Reports, Certificates

 

 

6.3

Inventory; Returns

 

 

6.4

Taxes

 

 

6.5

Insurance

 

 

6.6

Primary Depository

 

 

6.7

Financial Covenants

 

 

6.8

Registration of Intellectual Property Rights

 

 

6.9

Intentionally Omitted

 

 

--------------------------------------------------------------------------------


 

 

6.10

Further Assurances

 

 

6.11

Formation of Subsidiaries

 

 

 

 

 

7.

NEGATIVE COVENANTS

 

 

 

 

 

 

7.1

Dispositions

 

 

7.2

Change in Name, Location, Executive Office, or Executive Management; Change in
Business; Change in Fiscal Year; Change in Control

 

 

7.3

Mergers or Acquisitions

 

 

7.4

Indebtedness

 

 

7.5

Encumbrances

 

 

7.6

Distributions

 

 

7.7

Investments

 

 

7.8

Transactions with Affiliates

 

 

7.9

Subordinated Debt

 

 

7.10

Inventory and Equipment

 

 

7.11

No Investment Company; Margin Regulation

 

 

 

 

 

8.

EVENTS OF DEFAULT

 

 

 

 

 

 

8.1

Payment Default

 

 

8.2

Covenant Default

 

 

8.3

Defective Perfection

 

 

8.4

Material Adverse Change

 

 

8.5

Attachment

 

 

8.6

Insolvency

 

 

8.7

Other Agreements

 

 

8.8

Subordinated Debt

 

 

8.9

Judgments

 

 

8.10

Misrepresentations

 

 

 

 

 

9.

BANK’S RIGHTS AND REMEDIES

 

 

 

 

 

 

9.1

Rights and Remedies

 

 

9.2

Power of Attorney

 

 

9.3

Accounts Collection

 

 

9.4

Bank Expenses

 

 

9.5

Bank’s Liability for Collateral

 

 

9.6

No Obligation to Pursue Others

 

 

9.7

Remedies Cumulative

 

 

9.8

Demand; Protest

 

 

 

 

 

10.

NOTICES

 

 

 

 

 

11.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

 

 

 

 

12.

JUDICIAL REFERENCE

 

 

 

 

 

 

12.1

Mechanics

 

 

12.2

Procedures

 

 

12.3

Application of Law

 

 

12.4

Repeal

 

 

--------------------------------------------------------------------------------


 

13.

GENERAL PROVISIONS

 

 

 

 

 

 

13.1

Successors and Assigns

 

 

13.2

Indemnification

 

 

13.3

Time of Essence

 

 

13.4

Severability of Provisions

 

 

13.5

Amendments in Writing, Integration

 

 

13.6

Counterparts

 

 

13.7

Survival

 

 

13.8

Confidentiality

 

 

13.9

Parent as Agent for Borrowers

 

 

--------------------------------------------------------------------------------


 

This LOAN AND SECURITY AGREEMENT is entered into as of April 20, 2005, by and
among Comerica Bank (“Bank”), on the one hand, and JAMDAT Mobile Inc.
(“Parent”), and certain of Parent’s Subsidiaries signatory hereto (collectively,
jointly and severally, with Parent, “Borrowers” and each individually a
“Borrower”), on the other hand.

 

RECITALS

 

Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers.  This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1           Definitions.  As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A.  Any term used in the Code
and not defined herein shall have the meaning given to the term in the Code.

 

1.2           Accounting Terms.  Any accounting term not specifically defined on
Exhibit A shall be construed in accordance with GAAP and all calculations shall
be made in accordance with GAAP.  The term “financial statements” shall include
the accompanying notes and schedules.

 

2.             LOAN AND TERMS OF PAYMENT.

 

2.1           Credit Extensions.

 

(a)           Promise to Pay.  Borrowers promise to pay to Bank, in lawful money
of the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrowers, together with interest on the
unpaid principal amount of such Credit Extensions at rates in accordance with
the terms hereof.

 

(b)           Advances Under Revolving Line.

 

(i)            Amount.  Subject to and upon the terms and conditions of this
Agreement (1) Borrowers may request Advances in an aggregate outstanding amount
not to exceed the lesser of (A) the Revolving Line or (B) the Borrowing Base,
less any amounts outstanding under the Letter of Credit Sublimit, and
(2) amounts borrowed pursuant to this Section 2.1(b) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(b) shall be immediately due and payable. 
Borrowers may prepay any Advances without penalty or premium.

 

(ii)           Form of Request.  Whenever Borrowers desire an Advance, Parent,
on behalf of Borrowers, will notify Bank by facsimile transmission or telephone
no later than 3:00 p.m. Pacific time (1:00 p.m. Pacific time for wire
transfers), on the Business Day that the Advance is to be made.  Each such
notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit C.  Bank is authorized to make Advances under
this Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid.  Bank shall be entitled to rely on any telephonic notice
given by a person who Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrowers shall indemnify and hold Bank harmless for any
damages or loss

 

--------------------------------------------------------------------------------


 

suffered by Bank as a result of such reliance.  Bank will credit the amount of
Advances made under this Section 2.1(b) to Borrowers’ Designated Deposit
Account.

 

(iii)          Letter of Credit Sublimit. Subject to the availability under the
Revolving Line, and in reliance on the representations and warranties of
Borrowers set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving Maturity
Date, Bank shall issue for the account of Borrowers such Letters of Credit as
Borrowers may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for the purpose of calculating availability under the Revolving Line. 
Any drawn but unreimbursed amounts under any Letters of Credit shall be charged
as Advances against the Revolving Line. All Letters of Credit shall be in form
and substance acceptable to Bank in its sole discretion and shall be subject to
the terms and conditions of Bank’s form application and letter of credit
agreement.  Borrowers will pay any standard issuance and other fees that Bank
notifies Borrowers it will charge for issuing and processing Letters of Credit,
including, without limitation, a fee equal to 1.25% of the face amount of each
Letter of Credit, due and payable upon issuance.

 

(c)           Term Loan.

 

(i)            Funding of the Term Loan.  Subject to the terms and conditions
hereof, including, without limitation, Section 3.2, Bank has agreed to make a
term loan (the “Term Loan”) to Borrowers in the amount of Ten Million Dollars
($10,000,000).  Bank shall make the proceeds of the Term Loan available to
Borrowers pursuant to written disbursement instructions provided to Bank by
Borrowers.

 

(ii)           Amortization.  Interest on the Term Loan shall accrue from the
date the proceeds of the Term Loan are disbursed in accordance with the terms
and provisions contained herein at the rate set forth in Section 2.3(a).  If not
sooner repaid, the outstanding principal of the Term Loan shall be repaid on the
following dates and in the following amounts:

 

Date

 

Installment Amount

 

June 30, 2005

 

$

500,000

 

September 30, 2005 and December 31, 2005

 

$

750,000

 

March 31, 2006, June 30, 2006, and September 30, 2006

 

$

1,000,000

 

December 31, 2006, and each March 31, June 30, September 30, and December 31
thereafter

 

$

1,250,000

 

 

On the Term Loan Maturity Date, the outstanding principal balance and all
accrued and unpaid interest under the Term Loan shall be due and payable in
full.  Borrowers may voluntarily prepay the Term Loan in whole or in part from
time to time without premium or penalty.  Amounts borrowed and repaid pursuant
to this Section 2.1(c) may not be reborrowed.

 

2.2           Overadvances.  If the aggregate amount of the outstanding Advances
exceeds the lesser of the Revolving Line or the Borrowing Base at any time,
Borrowers shall immediately pay to Bank, in cash, the amount of such excess.

 

--------------------------------------------------------------------------------


 

2.3           Interest Rates, Payments, and Calculations.

 

(a)           Interest Rates.

 

(i)            Advances.  Except as set forth in Section 2.3(b), the Advances
shall bear interest, on the outstanding daily balance thereof, at Borrowers’
election, a variable rate per annum equal to 0.50% above the Prime Rate, or as
set forth in the LIBOR Addendum to Loan and Security Agreement, dated as of even
date herewith, executed by Borrowers and Bank.

 

(ii)           Term Loan.  Except as set forth in Section 2.3(b), the Term Loan
shall bear interest, on the outstanding daily balance thereof, at Borrowers’
election, at a variable rate per annum equal to 0.75% above the Prime Rate, or
as set forth in the LIBOR Addendum to Loan and Security Agreement, dated as of
even date herewith, executed by Borrowers and Bank.

 

(b)           Late Fee; Default Rate.  If any payment is not made within 10 days
after the date such payment is due, Borrowers shall pay Bank a late fee equal to
the lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law.  All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 2 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

 

(c)           Payments.  Interest hereunder shall be due and payable on the
first calendar day of each calendar quarter during the term hereof.  Bank shall,
at its option, charge such interest, all Bank Expenses, and all Periodic
Payments against the Designated Deposit Account or, if there are insufficient
funds in the Designated Deposit Account to cover such charges, against the
Revolving Line, in which case those amounts shall thereafter accrue interest at
the rate then applicable hereunder.  Any interest not paid when due shall be
compounded by becoming a part of the Obligations, and such interest shall
thereafter accrue interest at the rate then applicable hereunder.

 

(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

 

2.4           Crediting Payments.  Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to the Designated Deposit Account or to such Obligation as Parent, on
behalf of Borrowers, specifies.  After the occurrence of an Event of Default,
Bank shall have the right, in its sole discretion, to immediately apply any wire
transfer of funds, check, or other item of payment Bank may receive to
conditionally reduce Obligations, but such applications of funds shall not be
considered a payment on account unless such payment is of immediately available
federal funds or unless and until such check or other item of payment is honored
when presented for payment.  Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day.  Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

--------------------------------------------------------------------------------


 

2.5           Fees.  Borrowers shall pay to Bank the following:

 

(a)           Revolving Line Commitment Fee.  On the Closing Date, a revolving
line commitment fee equal to $150,000, which shall be fully earned as of the
Closing Date and shall be nonrefundable;

 

(b)           Term Loan Facility Fee.  On the Closing Date, a term loan facility
fee equal to $50,000, and on the first anniversary of the Closing Date, a fee
equal to $50,000, both of which shall be fully earned as of the Closing Date and
shall be nonrefundable; provided, however, Borrowers shall have no obligation to
pay the installment of the term loan facility fee payable on the first
anniversary of the Closing Date if Borrowers have repaid the entire principal
balance of the Term Loan and all accrued and unpaid interest thereon prior to
the first anniversary of the Closing Date; and

 

(c)           Bank Expenses.  On the Closing Date, all Bank Expenses incurred
through the Closing Date, and, after the Closing Date, all Bank Expenses, as and
when they become due.

 

2.6           Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 

3.             CONDITIONS OF LOANS.

 

3.1           Conditions Precedent to Initial Credit Extension.  The
effectiveness of this Agreement and the obligation of Bank to make the initial
Credit Extension is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a)           this Agreement;

 

(b)           an officer’s or secretary’s certificate of each Borrower with
respect to incumbency and resolutions authorizing the execution and delivery of
this Agreement;

 

(c)           a financing statement (Form UCC-1);

 

(d)           an intellectual property security agreement of each Borrower;

 

(e)           an insurance certificate listing Bank as an additional insured,
and, to the extent available, named as loss payee;

 

(f)            payment of the fees and Bank Expenses then due specified in
Section 2.5;

 

(g)           current SOS Reports indicating that except for Permitted Liens,
there are no other security interests or Liens of record in the Collateral;

 

(h)           an audit of the Collateral, the results of which shall be
satisfactory to Bank;

 

(i)            financial statements, including company prepared consolidated and
consolidating balance sheets and income statements for the period ended
February 28, 2005 and audited consolidated statements for each Borrower’s most
recently ended fiscal year, together with an unqualified opinion, and such other
updated financial information as Bank may reasonably request;

 

(j)            [Intentionally Omitted];

 

--------------------------------------------------------------------------------


 

(k)           evidence that Borrowers’ Funded Debt Ratio as of February 28, 2005
is less than or equal to 2.50:1 after giving effect to the Acquisition and the
initial funding under the Revolving Line and the Term Loan;

 

(l)            evidence that the Blue Lava Acquisition has been consummated;

 

(m)          the Blue Lava Acquisition Related Documents;

 

(n)           a joint and several borrower rider;

 

(o)           a stock pledge security agreement of each Borrower; and

 

(p)           such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

 

3.2           Intentionally Omitted.

 

3.3           Conditions Precedent to all Credit Extensions.  The obligation of
Bank to make each Credit Extension, including the initial Credit Extension and
the Term Loan, is further subject to the following conditions:

 

(a)           timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

 

(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date).  The making of each Credit Extension shall
be deemed to be a representation and warranty by Borrowers on the date of such
Credit Extension as to the accuracy of the facts referred to in this
Section 3.3.

 

3.4           Condition Subsequent.  The obligations of Bank to make any
Advances hereunder at any time (or to extend any other credit hereunder) shall
be subject to delivery by Borrowers to Bank, within 30 days of the Closing Date,
a collateral access agreement, in form and substance acceptable to Bank, with
respect to the 3415 S. Sepulveda Blvd., Los Angeles, California location.  The
failure by Borrowers to satisfy the conditions subsequent set forth in this
Section 3.4 within the prescribed time periods shall constitute an Event of
Default hereunder.

 

4.             CREATION OF SECURITY INTEREST.

 

4.1           Grant of Security Interest.  Each Borrower grants and pledges to
Bank a continuing security interest in the Collateral to secure prompt repayment
of any and all Obligations and to secure prompt performance by each Borrower of
each of its covenants and duties under the Loan Documents.  Except as set forth
in the Schedule, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in later-acquired Collateral. 
Notwithstanding any termination, Bank’s Lien on the Collateral shall remain in
effect for so long as any Obligations are outstanding.

 

4.2           Perfection of Security Interest.  Each Borrower authorizes Bank to
file at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the

 

--------------------------------------------------------------------------------


 

Collateral or describe the Collateral as all assets of Borrowers of the kind
pledged hereunder, and (ii) contain any other information required by the Code
for the sufficiency of filing office acceptance of any financing statement,
continuation statement, or amendment, including whether the applicable Borrower
is an organization, the type of organization and any organizational
identification number issued to Borrowers, if applicable.  Any such financing
statements may be signed by Bank on behalf of Borrowers, as provided in the
Code, and may be filed at any time in any jurisdiction whether or not Revised
Article 9 of the Code is then in effect in that jurisdiction.  Borrowers shall
from time to time endorse and deliver to Bank, at the request of Bank, all
Negotiable Collateral and other documents that Bank may reasonably request, in
form satisfactory to Bank, to perfect and continue perfected Bank’s security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents.  Borrowers shall have
possession of the Collateral, except where expressly otherwise provided in this
Agreement or where Bank chooses to perfect its security interest by possession
in addition to the filing of a financing statement.  Where Collateral is in
possession of a third party bailee, Borrowers shall take such steps as Bank
reasonably requests for Bank to (i) obtain an acknowledgment, in form and
substance satisfactory to Bank, of the bailee that the bailee holds such
Collateral for the benefit of Bank, (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Bank.  Borrowers will not create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper.  Borrowers from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
each Borrower authorizes Bank to hold such specific balances in pledge and to
decline to honor any drafts thereon or any request by Borrowers or any other
Person to pay or otherwise transfer any part of such balances for so long as the
specific Obligations are outstanding.

 

4.3           Right to Inspect.  Bank (through any of its officers, employees,
or agents) shall have the right, upon reasonable prior notice, from time to time
during Borrowers’ usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrowers’ Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrowers’ financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

Borrowers represent and warrant as follows:

 

5.1           Due Organization and Qualification.  Parent and each Subsidiary of
Parent is a corporation duly existing under the laws of the state in which it is
incorporated and qualified and licensed to do business in any state in which the
conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.

 

5.2           Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within each Borrower’s powers, have been
duly authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrowers’ Certificates of Incorporation or Bylaws, nor
will they constitute an event of default under any material agreement by which
any Borrower is bound.  No Borrower is in default under any agreement by which
it is bound, except to the extent such default would not reasonably be expected
to cause a Material Adverse Effect.

 

5.3           Collateral.  Each Borrower has rights in or the power to transfer
the Collateral, and its title to the Collateral is free and clear of Liens,
adverse claims, and restrictions on transfer or pledge except for Permitted
Liens.  All Collateral is located solely in the Collateral States.  The Eligible
Accounts are bona fide existing obligations.  The property or services giving
rise to such Eligible Accounts has been delivered or

 

--------------------------------------------------------------------------------


 

rendered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor.  No Borrower has received notice
of actual or imminent Insolvency Proceeding of any account debtor whose accounts
are included in any Borrowing Base Certificate as an Eligible Account.  All
Inventory is in all material respects of good and merchantable quality, free
from all material defects, except for Inventory for which adequate reserves have
been made.  Except as set forth in the Schedule, none of the Collateral is
maintained or invested with a Person other than Bank or Bank’s Affiliates.

 

5.4           Intellectual Property Collateral.  Parent is the sole owner of the
Intellectual Property Collateral, except as disclosed in the Schedule and except
for licenses granted by Borrowers to their customers in the ordinary course of
business.  To the best of Borrowers’ knowledge, each of the Copyrights,
Trademarks and Patents is valid and enforceable, and no part of the Intellectual
Property Collateral has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Borrowers that any part of the Intellectual
Property Collateral violates the rights of any third party except to the extent
such claim would not reasonably be expected to cause a Material Adverse Effect. 
Except as set forth in the Schedule or as Parent, on behalf of Borrowers, shall
advise Bank in writing quarterly, a Borrower’s rights as a licensee of
intellectual property do not give rise to more than 10% of its gross revenue in
any given month, including without limitation revenue derived from the sale,
licensing, rendering or disposition of any product or service.

 

5.5           Name; Location of Chief Executive Office.  Except as disclosed in
the Schedule, no Borrower has done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement.  The chief executive office of each
Borrower is located in the Chief Executive Office State at the address set forth
in the Schedule.

 

5.6           Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Parent or any Subsidiary of Parent
before any court or administrative agency in which a likely adverse decision
would reasonably be expected to have a Material Adverse Effect.

 

5.7           No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Parent and any
Subsidiary of Parent that are delivered by Borrowers to Bank fairly present in
all material respects Parent’s consolidated and consolidating financial
condition as of the date thereof and Parent’s consolidated and consolidating
results of operations for the period then ended.  There has not been a material
adverse change in the consolidated or in the consolidating financial condition
of Borrowers since the date of the most recent of such financial statements
submitted to Bank.

 

5.8           Solvency, Payment of Debts.  Each Borrower is able to pay its
debts (including trade debts) as they mature; the fair saleable value of each
Borrower’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; and no Borrower is left with unreasonably small
capital after the transactions contemplated by this Agreement.

 

5.9           Compliance with Laws and Regulations.  Parent and each Subsidiary
of Parent have met the minimum funding requirements of ERISA with respect to any
employee benefit plans subject to ERISA.  No event has occurred resulting from a
Borrower’s failure to comply with ERISA that is reasonably likely to result in
any Borrower incurring any liability that could have a Material Adverse Effect. 
No Borrower is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940. 
No Borrower is engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Each Borrower has complied in all
material respects with all the provisions of the Federal Fair Labor Standards
Act.  Each Borrower is in compliance with all environmental laws, regulations
and ordinances except where the failure to comply is not reasonably likely to
have a Material Adverse Effect.  No Borrower has violated any statutes, laws,
ordinances or rules applicable to it, the violation of which could reasonably be
expected to have a Material Adverse Effect.  Parent and each Subsidiary of
Parent have filed or caused to be filed all tax returns

 

--------------------------------------------------------------------------------


 

required to be filed, and have paid, or have made adequate provision for the
payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect.

 

5.10         Subsidiaries.  No Borrower owns any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.

 

5.11         Government Consents.  Parent and each Subsidiary of Parent have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrowers’ businesses as currently
conducted, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.

 

5.12         Intentionally Omitted.

 

5.13         Full Disclosure.  No representation, warranty or other statement
made by Borrowers in any certificate or written statement furnished to Bank
taken together with all such certificates and written statements furnished to
Bank contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in such
certificates or statements not misleading, it being recognized by Bank that the
projections and forecasts provided by Borrowers in good faith and based upon
reasonable assumptions are not to be viewed as facts and that actual results
during the period or periods covered by any such projections and forecasts may
differ from the projected or forecasted results.

 

6.             AFFIRMATIVE COVENANTS.

 

Borrowers covenant that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrowers shall do all of the following:

 

6.1           Good Standing and Government Compliance.  Each Borrower shall
maintain its and each of its Subsidiaries’ corporate existence and good standing
in the applicable Borrower State, shall maintain qualification and good standing
in each other jurisdiction in which the failure to so qualify could have a
Material Adverse Effect, and shall furnish to Bank the organizational
identification number issued to Borrowers by the authorities of the state in
which Borrowers are organized, if applicable.  Borrowers shall meet, and shall
cause each Subsidiary to meet, the minimum funding requirements of ERISA with
respect to any employee benefit plans subject to ERISA.  Each Borrower shall
comply in all material respects with all applicable Environmental Laws, and
maintain all material permits, licenses and approvals required thereunder where
the failure to do so could have a Material Adverse Effect.  Each Borrower shall
comply, and shall cause each Subsidiary to comply, with all statutes, laws,
ordinances and government rules and regulations to which it is subject, and
shall maintain, and shall cause each of its Subsidiaries to maintain, in force
all licenses, approvals and agreements, the loss of which or failure to comply
with which would reasonably be expected to have a Material Adverse Effect.

 

6.2           Financial Statements, Reports, Certificates.  Parent shall deliver
to Bank:  (i) as soon as available, but in any event within 45 days after the
end of each calendar quarter, a company prepared consolidated and consolidating
balance sheet and income statement covering Parent’s and its Subsidiaries
operations during such period, in a form reasonably acceptable to Bank and
certified by a Responsible Officer; (ii) as soon as available, but in any event
within 90 days after the end of Parent’s fiscal year, audited consolidated and
consolidating financial statements of Parent and its Subsidiaries prepared in
accordance with GAAP, consistently applied, together with an opinion which is
unqualified or otherwise consented to in writing by Bank on such financial
statements of an independent certified public accounting firm reasonably
acceptable to Bank; (iii) if applicable, copies of all statements, reports and
notices sent or made available

 

--------------------------------------------------------------------------------


 

generally by Parent and its Subsidiaries to its security holders or to any
holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed with
the Securities and Exchange Commission; (iv) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Parent or
any Subsidiary of Parent that could result in damages or costs to Parent or any
Subsidiary of Parent of $100,000 or more; (v) promptly upon receipt, each
management letter prepared by Parent’s independent certified public accounting
firm regarding each Borrower’s management control systems; (vi) such budgets,
sales projections, operating plans or other financial information generally
prepared by Borrowers in the ordinary course of business as Bank may reasonably
request from time to time; (vii) as soon as available, but in any event within
60 days of the end of each of Parent’s fiscal years, annual financial
projections for the upcoming fiscal year of Parent and its Subsidiaries,
including, but not limited to, a company prepared balance sheet and income
statement, in a form acceptable to Bank and certified by a Responsible Officer;
and (viii) within 30 days of the last day of each fiscal quarter, a report
signed by Responsible Officer, in form reasonably acceptable to Bank, listing
any applications or registrations that Parent has made or filed in respect of
any Patents, Copyrights or Trademarks and the status of any outstanding
applications or registrations, as well as any material change in Borrowers’
Intellectual Property Collateral, including but not limited to any subsequent
ownership right of Borrowers in or to any Trademark, Patent or Copyright not
specified in Exhibits A, B, and C of any Intellectual Property Security
Agreement delivered to Bank by Borrowers in connection with this Agreement.

 

(a)           Within 30 days after the last day of each month, Parent, on behalf
of Borrowers, shall deliver to Bank a Borrowing Base Certificate signed by a
Responsible Officer of Parent in substantially the form of Exhibit D hereto,
together with aged listings by invoice date of accounts receivable and accounts
payable.

 

(b)           Within 45 days after the last day of each quarter, Parent, on
behalf of Borrowers, shall deliver to Bank with the quarterly financial
statements a Compliance Certificate certified as of the last day of the
applicable quarter and signed by a Responsible Officer in substantially the form
of Exhibit E hereto.

 

(c)           As soon as possible and in any event within 3 Business Days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrowers have taken or proposes to take with
respect thereto.

 

(d)           Bank shall have a right from time to time hereafter to audit
Borrowers’ Accounts at Borrowers’ expense, provided that such audits will be
conducted no more often than every 6 months unless an Event of Default has
occurred and is continuing.

 

Borrowers may deliver to Bank on an electronic basis any certificates, reports
or information required pursuant to this Section 6.2, and Bank shall be entitled
to rely on the information contained in the electronic files, provided that Bank
in good faith believes that the files were delivered by a Responsible Officer. 
If Borrowers deliver this information electronically, it shall also deliver to
Bank by U.S. Mail, reputable overnight courier service, hand delivery, facsimile
or .pdf file within 5 Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the intellectual
property report, the Borrowing Base Certificate and the Compliance Certificate,
each bearing the physical signature of the Responsible Officer.

 

6.3           Inventory; Returns.  Borrowers shall keep all Inventory in good
and merchantable condition, free from all material defects except for Inventory
for which adequate reserves have been made.  Returns and allowances, if any, as
between a Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of such Borrower, as they exist on
the Closing Date.  Borrowers shall promptly notify Bank of all returns and
recoveries and of all disputes and claims involving more than $100,000.

 

--------------------------------------------------------------------------------


 

6.4           Taxes.  Borrowers shall make, and cause each Subsidiary to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, including, but not
limited to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state
disability, and will execute and deliver to Bank, on demand, proof satisfactory
to Bank indicating that Parent or a Subsidiary of Parent has made such payments
or deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Parent or a Subsidiary of Parent need not make any
payment if the amount or validity of such payment is contested in good faith by
appropriate proceedings and is reserved against (to the extent required by GAAP)
by Borrowers.

 

6.5           Insurance.

 

(a)           Borrowers, at their own expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrowers’
business is conducted on the date hereof.  Borrowers shall also maintain
liability and other insurance in amounts and of a type that are customary to
businesses similar to Borrowers’ businesses.

 

(b)           All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank.  All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason.  Upon Bank’s request, Borrowers shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments.  If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrowers’ option, be
payable to Borrowers to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest.  If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.

 

6.6           Primary Depository.  Each Borrower shall maintain its primary
depository and operating accounts with Bank or Bank’s Affiliates.

 

6.7           Financial Covenants.  Parent and its Subsidiaries shall at all
times maintain the following financial ratios and covenants:

 

(a)           Minimum Liquidity Ratio.  A ratio of Cash and marketable
securities to Funded Debt measured on a fiscal quarter end basis, of not less
than the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

Measurement Date

 

Ratio

 

for the quarter ended June 30, 2005

 

1.25:1.00

 

for the quarter ended September 30, 2005

 

1.50:1.00

 

for the quarter ended December 31, 2005 and each quarter end thereafter

 

2.00:1.00

 

 

--------------------------------------------------------------------------------


 

(b)           Minimum Cash.  A balance of Cash and marketable securities at Bank
and at Bank’s Affiliates covered by a control agreement of not less $5,000,000.

 

(c)           T3M EBITDA.  T3M EBITDA of not less than the required amount set
forth for the applicable period set forth opposite thereto:

 

Measurement Date

 

T3M EBITDA

 

March 31, 2005 and June 30, 2005

 

$

4,000,000

 

September 30, 2005

 

$

5,000,000

 

December 31, 2005, and each March 31, June 30, September 30, and December 31
thereafter

 

$

7,000,000

 

 

6.8           Registration of Intellectual Property Rights.

 

(a)           Each Borrower shall register or cause to be registered on an
expedited basis (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as the case
may be, those registrable intellectual property rights now owned or hereafter
developed or acquired by Borrowers, to the extent that a Borrower, in its
reasonable business judgment, deems it appropriate to so protect such
intellectual property rights.

 

(b)           Each Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any.

 

(c)           Each Borrower shall (i) give Bank not less than 30 days prior
written notice of the filing of any applications or registrations with the
United States Copyright Office, including the title of such intellectual
property rights to be registered, as such title will appear on such applications
or registrations, and the date such applications or registrations will be filed;
(ii) prior to the filing of any such applications or registrations, execute such
documents as Bank may reasonably request for Bank to maintain its perfection in
such intellectual property rights to be registered by a Borrower; (iii) upon the
request of Bank, either deliver to Bank or file such documents simultaneously
with the filing of any such applications or registrations; (iv) upon filing any
such applications or registrations, promptly provide Bank with a copy of such
applications or registrations together with any exhibits, evidence of the filing
of any documents requested by Bank to be filed for Bank to maintain the
perfection and priority of its security interest in such intellectual property
rights, and the date of such filing.

 

(d)           Each Borrower shall execute and deliver such additional
instruments and documents from time to time as Bank shall reasonably request to
perfect and maintain the perfection and priority of Bank’s security interest in
the Intellectual Property Collateral.

 

(e)           Each Borrower shall (i) protect, defend and maintain the validity
and enforceability of the trade secrets, Trademarks, Patents and Copyrights,
(ii) use commercially reasonable efforts to detect infringements of the
Trademarks, Patents and Copyrights and promptly advise Bank in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------


 

(f)            Bank may audit Borrowers’ Intellectual Property Collateral to
confirm compliance with this Section 6.8, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing.  Bank shall have the right, but not the obligation, to take, at
Borrowers’ sole expense, any actions that a Borrower is required under this
Section 6.8 to take but which Borrowers fail to take, after 15 days’ notice to
Borrowers.  Borrowers shall reimburse and indemnify Bank for all reasonable
costs and reasonable expenses incurred in the reasonable exercise of its rights
under this Section 6.8.

 

6.9           Intentionally Omitted.

 

6.10         Further Assurances.  At any time and from time to time Borrowers
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.

 

6.11         Formation of Subsidiaries.  At the time that any Borrower forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Closing Date, such Borrower shall (a) cause such new domestic
Subsidiary to provide to Bank a joinder to this Agreement, together with such
other security documents, as well as appropriate financing statements, all in
form and substance satisfactory to Bank (including being sufficient to grant
Bank a perfected first priority Lien (subject only to Permitted Liens) in and to
the assets of such newly formed or acquired Subsidiary), (b) provide to Bank a
pledge agreement respecting the Stock of such Subsidiary (100% of such Stock for
each domestic Subsidiary and 65% of such Stock for each foreign Subsidiary) and
shall have delivered to Bank possession of the original Stock certificates
respecting the issued and outstanding shares of Stock of such Subsidiary pledged
to Bank, together with stock powers with respect thereto endorsed in blank, and
take all other steps reasonably requested by Bank (including registration of
such pledge or other steps required by such Subsidiary’s jurisdiction of
organization) to perfect Bank’s Liens on such Stock, and (c) provide to Bank all
other documentation, including one or more opinions of counsel satisfactory to
Bank, which in Bank’s opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above.  Notwithstanding the
foregoing, Bank shall not be obligated to consent to any such formation or
acquisition of a Subsidiary unless such formation or acquisition is otherwise
expressly permitted hereunder.

 

7.             NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until the outstanding Obligations are paid in full or for so
long as Bank may have any commitment to make any Credit Extensions, no Borrower
will do any of the following without Bank’s prior written consent:

 

7.1           Dispositions.  Convey, sell, lease, license, transfer or otherwise
dispose of (collectively, to “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, or move cash balances on
deposit with Bank to accounts opened at another financial institution, other
than Permitted Transfers; provided however, that, notwithstanding the foregoing,
any Borrower, or any Subsidiary of a Borrower, may Transfer Collateral to any
Borrower.

 

7.2           Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in Control. 
Change its name or the Borrower State or relocate its chief executive office
without 30 days prior written notification to Bank; replace its chief executive
officer or chief financial officer without 30 days prior written notification to
Bank; engage in any business, or permit any of its Subsidiaries to engage in any
business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrowers; change its fiscal year end; have a Change in
Control.

 

7.3           Mergers or Acquisitions.  Other than Permitted Acquisitions, merge
or consolidate, or permit any of its Subsidiaries to merge or consolidate, with
or into any other business organization (other

 

--------------------------------------------------------------------------------


 

than mergers or consolidations of a Subsidiary into another Subsidiary or into a
Borrower), or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person.

 

7.4           Indebtedness.  Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on a Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank.

 

7.5           Encumbrances.  Create, incur, assume or allow any Lien with
respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or covenant to any other
Person that Borrowers in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrowers’ property.

 

7.6           Distributions.  Pay any dividends or make any other distribution
or payment on account of or in redemption, retirement or purchase of any capital
stock, except that (a) a Borrower may (i) repurchase the stock of former
employees pursuant to stock repurchase agreements as long as an Event of Default
does not exist prior to such repurchase or would not exist after giving effect
to such repurchase, and (ii) repurchase the stock of former employees pursuant
to stock repurchase agreements by the cancellation of indebtedness owed by such
former employees to a Borrower regardless of whether an Event of Default exists,
and (b) a Subsidiary of a Borrower may pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, to a Borrower.

 

7.7           Investments.  Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its property with
a Person other than Bank or Bank’s Affiliates or permit any Subsidiary to do so
unless such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to a Borrower.

 

7.8           Transactions with Affiliates.  Directly or indirectly enter into
or permit to exist any material transaction with any Affiliate of Borrowers
except for transactions that are in the ordinary course of Borrowers’ business,
upon fair and reasonable terms that are no less favorable to the applicable
Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person.

 

7.9           Subordinated Debt.  Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.

 

7.10         Inventory and Equipment.  Store Inventory or Equipment with a
bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment.  Except for Inventory sold in
the ordinary course of business and except for such other locations as Bank may
approve in writing, Borrowers shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrowers
give Bank prior written notice and as to which Bank files a financing statement
where needed to perfect its security interest.

 

7.11         No Investment Company; Margin Regulation.  Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally

 

--------------------------------------------------------------------------------


 

engaged in, or undertake as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying margin stock, or use
the proceeds of any Credit Extension for such purpose.

 

8.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:

 

8.1           Payment Default.  If Borrowers fail to pay any of the Obligations
when due;

 

8.2           Covenant Default.

 

(a)           If Borrowers fail to comply with Section 6.7 of this Agreement or
violate any of the covenants contained in Article 7 of this Agreement; or

 

(b)           If Borrowers fail or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrowers and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
15 days after Borrowers receive notice thereof or any officer of Borrowers
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the 15 day period or cannot after diligent attempts by
Borrowers be cured within such 15 day period, and such default is likely to be
cured within a reasonable time, then Borrowers shall have an additional
reasonable period (which shall not in any case exceed 45 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made;

 

8.3           Defective Perfection.  If Bank shall receive at any time following
the Closing Date an SOS Report indicating that except for Permitted Liens,
Bank’s security interest in the Collateral is not prior to all other security
interests or Liens of record reflected in the report;

 

8.4           Material Adverse Change.  If there occurs a material adverse
change in a Borrower’s prospects, business or financial condition, or if there
is a material impairment in the prospect of repayment of any portion of the
Obligations or a material impairment in the perfection, value or priority of
Bank’s security interests in the Collateral;

 

8.5           Attachment.  If any material portion of a Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within ten days after Borrowers receive notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrowers (provided that no Credit Extensions will be made during such cure
period);

 

8.6           Insolvency.  If a Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by a Borrower, or if an Insolvency Proceeding is
commenced against a Borrower and is not dismissed or stayed within 45 days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

 

--------------------------------------------------------------------------------


 

8.7           Other Agreements.  If there is a default or other failure to
perform in any agreement to which a Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $250,000 or that could have a Material Adverse Effect;

 

8.8           Subordinated Debt.  If a Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

 

8.9           Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least $250,000 shall be
rendered against a Borrower and shall remain unsatisfied and unstayed for a
period of 10 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or

 

8.10         Misrepresentations.  If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

9.             BANK’S RIGHTS AND REMEDIES.

 

9.1           Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrowers:

 

(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.6, all Obligations shall become immediately due and payable without
any action by Bank);

 

(b)           Demand that Borrowers (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrowers shall
promptly deposit and pay such amounts;

 

(c)           Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement or under any other agreement between Borrowers
and Bank;

 

(d)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(e)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Each Borrower
agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate.  Borrowers authorize Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith.  With respect to any of Borrowers’ owned
premises, Borrowers hereby grant Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

 

--------------------------------------------------------------------------------


 

(f)            Set off and apply to the Obligations any and all (i) balances and
deposits of Borrowers held by Bank, and (ii) indebtedness at any time owing to
or for the credit or the account of Borrowers held by Bank;

 

(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrowers’ labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrowers’ rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(h)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrowers’ premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate.  Bank may sell the Collateral without
giving any warranties as to the Collateral.  Bank may specifically disclaim any
warranties of title or the like.  This procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the
Collateral.  If Bank sells any of the Collateral upon credit, Borrowers will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser.  If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrowers shall be
credited with the proceeds of the sale;

 

(i)            Bank may credit bid and purchase at any public sale;

 

(j)            Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrowers, any guarantor or any other Person liable for any of the Obligations;
and

 

(k)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2           Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrowers hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrowers’ true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrowers’ name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrowers’ name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrowers’ policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) to modify, in its sole discretion, any intellectual property security
agreement entered into between Borrowers and Bank without first obtaining
Borrowers’ approval of or signature to such modification by amending Exhibits A,
B, and C, thereof, as appropriate, to include reference to any right, title or
interest in any Copyrights, Patents or Trademarks acquired by Borrowers after
the execution hereof or to delete any reference to any right, title or interest
in any Copyrights, Patents or Trademarks in which a Borrower no longer has or
claims to have any right, title or interest; and (h) to file, in

 

--------------------------------------------------------------------------------


 

its sole discretion, one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of a
Borrower where permitted by law; provided Bank may exercise such power of
attorney to sign the name of a Borrower on any of the documents described in
clauses (g) and (h) above, regardless of whether an Event of Default has
occurred.  The appointment of Bank as Borrowers’ attorney in fact, and each and
every one of Bank’s rights and powers, being coupled with an interest, is
irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide advances hereunder is terminated.

 

9.3           Accounts Collection.  At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrowers of Bank’s security interest in such funds and verify the amount of
such Account.  Borrowers shall collect all amounts owing to Borrowers for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

 

9.4           Bank Expenses.  If Borrowers fail to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Parent, on behalf of Borrowers:  (a) make payment of
the same or any part thereof; (b) set up such reserves under the Revolving Line
as Bank deems necessary to protect Bank from the exposure created by such
failure; or (c) obtain and maintain insurance policies of the type discussed in
Section 6.5 of this Agreement, and take any action with respect to such policies
as Bank deems prudent.  Any amounts so paid or deposited by Bank shall
constitute Bank Expenses, shall be immediately due and payable, and shall bear
interest at the then applicable rate hereinabove provided, and shall be secured
by the Collateral.  Any payments made by Bank shall not constitute an agreement
by Bank to make similar payments in the future or a waiver by Bank of any Event
of Default under this Agreement.

 

9.5           Bank’s Liability for Collateral.  Bank has no obligation to clean
up or otherwise prepare the Collateral for sale.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrowers.

 

9.6           No Obligation to Pursue Others.  Bank has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrowers.  Each Borrower waives any right it may have to require Bank
to pursue any other Person for any of the Obligations.

 

9.7           Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative. 
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity.  No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on Borrowers’ part shall be deemed a continuing waiver.  No delay by
Bank shall constitute a waiver, election, or acquiescence by it.  No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.  Each Borrower expressly agrees that
this Section 9.7 may not be waived or modified by Bank by course of performance,
conduct, estoppel or otherwise.

 

9.8           Demand; Protest.  Except as otherwise provided in this Agreement,
each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.

 

10.           NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to

 

--------------------------------------------------------------------------------


 

this Agreement or any other agreement entered into in connection herewith shall
be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by a recognized overnight delivery service,
certified mail, postage prepaid, return receipt requested, or by telefacsimile
to Borrowers or to Bank, as the case may be, at its addresses set forth below:

 

If to Borrowers:                    JAMDAT Mobile Inc.

3415 S. Sepulveda Blvd.

Los Angeles, CA 90034

Attn:  Chief Financial Officer

FAX:  (310) 397-0353

 

If to Bank:                              Comerica Bank
2321 Rosecrans Ave., Suite 5000
El Segundo, CA 90245
Attn:  Manager
FAX:  (310) 297-2290

 

with copies to:                      Comerica Bank
611 Anton Blvd., Suite 400
Costa Mesa, CA 92626
Attn:  Kurt Huisman
FAX:  (714) 433-3280

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrowers and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Los
Angeles, State of California.  BANK AND BORROWERS EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY BANK OR BORROWERS, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM.

 

12.           JUDICIAL REFERENCE.

 

If and only if the jury trial waiver set forth in Section 11 of this Agreement
is invalidated for any reason by a court of law, statute or otherwise, the
reference provisions set forth below shall be substituted in place of the jury
trial waiver.  So long as the jury trial waiver remains valid, the reference
provisions set forth in this Section shall be inapplicable.

 

--------------------------------------------------------------------------------


 

12.1         Mechanics.  Each controversy, dispute or claim (each, a “Claim”)
between the parties arising out of or relating to this Agreement, any security
agreement executed by Borrowers in favor of Bank, any note executed by Borrowers
in favor of Bank or any other document, instrument or agreement executed by
Borrowers with or in favor of Bank (collectively in this Section, the “Loan
Documents”), other than (i) all matters in connection with nonjudicial
foreclosure of security interests in real or personal property; or (ii) the
appointment of a receiver or the exercise of other provisional remedies (any of
which may be initiated pursuant to applicable law) that are not settled in
writing within fifteen (15) days after the date on which a party subject to the
Loan Documents gives written notice to all other parties that a Claim exists
(the “Claim Date”) shall be resolved by a reference proceeding in California in
accordance with the provisions of Section 638 et seq. of the California Code of
Civil Procedure, or their successor sections (“CCP”), which shall constitute the
exclusive remedy for the resolution of any Claim concerning the Loan Documents,
including whether such Claim is subject to the reference proceeding.  Except as
set forth in this section, the parties waive the right to initiate legal
proceedings against each other concerning each such Claim.  Venue for these
proceedings shall be in the Superior Court in the County where the real
property, if any, is located or in a County where venue is otherwise appropriate
under state law (the “Court”).  By mutual agreement, the parties shall select a
retired Judge of the Court to serve as referee, and if they cannot so agree
within fifteen (15) days after the Claim Date, the Presiding Judge of the Court
(or his or her representative) shall promptly select the referee.  A request for
appointment of a referee may be heard on an ex parte or expedited basis.  The
referee shall be appointed to sit as a temporary judge, with all the powers for
a temporary judge, as authorized by law, and upon selection should take and
subscribe to the oath of office as provided for in Rule 244 of the California
Rules of Court (or any subsequently enacted Rule).  Each party shall have one
peremptory challenge pursuant to CCP §170.6.  Upon being selected, the referee
shall (a) be requested to set the matter for a status and trial-setting
conference within fifteen (15) days after the date of selection and (b) if
practicable, try any and all issues of law or fact and report a statement of
decision upon them within ninety (90) days of the date of selection.  The
referee will have power to expand or limit the amount of discovery a party may
employ.  Any decision rendered by the referee will be final, binding and
conclusive, and judgment shall be entered pursuant to CCP §644 in any court in
the State of California having jurisdiction.  The parties shall complete all
discovery no later than fifteen (15) days before the first trial date
established by the referee.  The referee may extend such period in the event of
a party’s refusal to provide requested discovery for any reason whatsoever,
including, without limitation, legal objections raised to such discovery or
unavailability of a witness due to absence or illness.  No party shall be
entitled to “priority” in conducting discovery.  Either party may take
depositions upon seven (7) days written notice, and shall respond to requests
for production or inspection of documents within ten (10) days after service. 
All disputes relating to discovery which cannot be resolved by the parties shall
be submitted to the referee whose decision shall be final and binding upon the
parties.  Pending appointment of the referee as provided herein, the Superior
Court is empowered to issue temporary and/or provisional remedies, as
appropriate.

 

12.2         Procedures.  Except as expressly set forth herein, the referee
shall determine the manner in which the reference proceeding is conducted
including the time and place of all hearings, the order of presentation of
evidence, and all other questions that arise with respect to the course of the
reference proceeding.  Except for trial, all proceedings and hearings conducted
before the referee shall be conducted without a court reporter unless a party
requests a court reporter.  The party making such a request shall have the
obligation to arrange for and pay for the court reporter.  Subject to the
referee’s power to award costs to the prevailing party, the parties shall
equally bear the costs of the court reporter at the trial and the referee’s
expenses

 

12.3         Application of Law.  The referee shall determine all issues in
accordance with existing California case and statutory law.  California rules of
evidence applicable to proceedings at law will apply to the reference
proceeding.  The referee shall be empowered to enter equitable as well as legal
relief, to provide all temporary and/or provisional remedies and to enter
equitable orders that shall be binding upon the parties.  At the close of the
reference proceeding, the referee shall issue a single judgment at disposing of
all the claims of the parties that are the subject of the reference.  The
parties reserve the right (i) to contest or

 

--------------------------------------------------------------------------------


 

appeal from the final judgment or any appealable order or appealable judgment
entered by the referee and (ii) to obtain findings of fact, conclusions of laws,
a written statement of decision, and (iii) to move for a new trial or a
different judgment, which new trial, if granted, shall be a reference proceeding
under this provision.

 

12.4         Repeal.  If the enabling legislation which provides for appointment
of a referee is repealed (and no successor statute is enacted), any dispute
between the parties that would otherwise be determined by the reference
procedure herein described will be resolved and determined by arbitration
conducted by a retired judge of the Court, in accordance with the California
Arbitration Act §1280 through §1294.2 of the CCP as amended from time to time. 
The limitations with respect to discovery as set forth in this Section shall
apply to any such arbitration proceeding.

 

13.           GENERAL PROVISIONS.

 

13.1         Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrowers without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion.  Bank shall
have the right without the consent of or notice to Borrowers to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

 

13.2         Indemnification.  Borrowers shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrowers whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.

 

13.3         Time of Essence.  Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

13.4         Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

13.5         Amendments in Writing, Integration.  All amendments to or
terminations of this Agreement or the other Loan Documents must be in writing. 
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.

 

13.6         Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.

 

13.7         Survival.  All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrowers.  The obligations of Borrowers to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

 

--------------------------------------------------------------------------------


 

13.8         Confidentiality.  In handling any confidential information, Bank
and all employees and agents of Bank shall exercise the same degree of care that
Bank exercises with respect to its own proprietary information of the same types
to maintain the confidentiality of any non-public information thereby received
or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank in
connection with their present or prospective business relations with Borrowers,
(ii) to prospective transferees or purchasers of any interest in the Loans,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrowers and have delivered a copy to Borrowers, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order,
(iv) as may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder.  Confidential information hereunder shall
not include information that either:  (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

13.9         Parent as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Bank shall have received prior written notice signed by
Parent and each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Parent and each Borrower
hereby irrevocably appoints and authorizes the Administrative Borrower (i) to
provide Bank with all notices with respect to Advances and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement and (ii) to take such action as the Administrative Borrower
deems appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the loan
account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Bank shall not incur liability
to any Borrower as a result hereof.  Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the loan account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.

 

[remainder of page left blank intentionally]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

JAMDAT MOBILE INC.

 

 

 

 

 

By:

/s/ Michael Marchetti

 

 

Name:Michael Marchetti

 

Title:Chief Financial Officer

 

 

 

 

 

JAMDAT MOBILE (CANADA HOLDINGS) INC.

 

 

 

 

 

By:

/s/ Michael Marchetti

 

 

Name:Michael Marchetti

 

Title:Chief Financial Officer

 

 

 

 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Kurt Huisman

 

 

Name:Kurt Huisman

 

Title: Vice President

 

(Loan and Security Agreement)

 

S-1

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to
Borrowers arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrowers and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by
Borrowers and Borrowers’ Books relating to any of the foregoing.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents;  reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

 

“Blue Lava” means Blue Lava Wireless, LLC, a Hawaii limited liability company.

 

“Blue Lava Acquisition” means the proposed purchase by Parent or one of its
domestic Subsidiaries of all of the membership interests in Blue Lava, pursuant
to definitive purchase documents and otherwise on terms and conditions
reasonably satisfactory to Bank.

 

“Blue Lava Acquisition Agreement” means a purchase agreement evidencing the
acquisition by Parent or one of Parent’s domestic Subsidiaries of all of the
membership interests of Blue Lava.

 

“Blue Lava Acquisition Documents” means and includes the Blue Lave Acquisition
Agreement and all of the schedules, exhibits, documents, instruments, and
agreements executed and/or delivered in connection therewith.

 

“Blue Lava Acquisition Related Documents” means and includes (i) a fully
executed copy of each of the Blue Lava Acquisition Documents, certified as true
and correct by a Responsible Officer of Parent; (ii) a fully executed collateral
assignment of Blue Lava Acquisition Agreement, substantially in the form of
Exhibit F attached hereto; and (iii) any other document, agreement and
instrument Bank, in its reasonable discretion, requests in connection with the
consummation of the Blue Lava Acquisition.

 

“Borrower State” means Delaware, the state under whose laws Borrowers are
organized.

 

“Borrowers’ Books” means all of Borrowers’ books and records including: 
ledgers; records concerning Borrowers’ assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

 

“Borrowing Base” means an amount equal to 80% of Eligible Accounts, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrowers.

 

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of a Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of [Borrowers], who did
not have such power before such transaction.

 

“Chief Executive Office State” means California, where Borrowers’ chief
executive offices are located.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

 

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), or (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral.

 

“Collateral State” means the state or states where the Collateral is located,
which is California.

 

“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of any Person and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP, after
eliminating therefrom all extraordinary nonrecurring items of income.

 

“Consolidated Total Interest Expense” means with respect to any Person for any
period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable,

 

--------------------------------------------------------------------------------


 

the maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith; provided, however, that such amount shall not in any
event exceed the maximum amount of the obligations under the guarantee or other
support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Extension” means each Advance, or any other extension of credit by Bank
to or for the benefit of Borrowers hereunder.

 

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Parent and its Subsidiaries, as at such date, plus, to the
extent not already included therein, undrawn Letters of Credit but specifically
excluding any cash-secured Obligations.

 

“Designated Deposit Account” means the deposit account of Borrowers maintained
at Bank and specified in the Automatic Credit and Debit Authorization of even
date herewith executed by Parent, on behalf of Borrowers, and delivered to Bank.

 

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of the Parent and its Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Parent’s Consolidated Net Income and without duplication, (i) depreciation and
amortization (including, without limitation, any non-cash (x) amortization of
license advances and (y) in process research and development expenses) for such
period, plus (ii) income tax expense for such period, plus (iii) Consolidated
Total Interest Expense paid or accrued during such period, plus (iv) non-cash
expense associated with restricted stock and granting stock options, and minus,
to the extent added in computing Consolidated Net Income, and without
duplication, all extraordinary and non-recurring revenue and gains (including
income tax benefits) for such period, all as determined in accordance with GAAP

 

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrowers’ business that comply with all of Borrowers’ representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility by giving Borrowers 30 days prior written notice. 
Unless otherwise agreed to by Bank, Eligible Accounts shall not include the
following:

 

(a)           Accounts that the account debtor has failed to pay in full within
the lesser of 120 days of invoice date or 60 days of due date;

 

(b)           Credit balances over 90 days;

 

(c)           Accounts with respect to an account debtor, 25% of whose Accounts
the account debtor has failed to pay within the lesser of 120 days of invoice
date or 60 days of due date;

 

(d)           Accounts with respect to an account debtor, including Subsidiaries
and Affiliates, whose total obligations to Borrowers exceed 25% (or 40% with
respect to each of Verizon Communications, Inc., Cingular Wireless, and Sprint)
of all Accounts, to the extent such obligations exceed the aforementioned
percentage;

 

(e)           Accounts with respect to which the account debtor does not have
its principal place of business in the United States, except for Eligible
Foreign Accounts;

 

--------------------------------------------------------------------------------


 

(f)            Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States,
except for Accounts of the United States if the payee has assigned its payment
rights to Bank and the assignment has been acknowledged under the Assignment of
Claims Act of 1940 (31 U.S.C. 3727);

 

(g)           Accounts with respect to which a Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to a Borrower
(other than ordinary course cellular phone and other telecommunications
obligations to cellular carriers), but only to the extent of any amounts owing
to the account debtor against amounts owed to such Borrower;

 

(h)           Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;

 

(i)            Accounts with respect to which the account debtor is an officer,
employee, agent or Affiliate of a Borrower;

 

(j)            Accounts that have not yet been billed to the account debtor or
that relate to deposits (such as good faith deposits) or other property of the
account debtor held by a Borrower for the performance of services or delivery of
goods which a Borrower has not yet performed or delivered;

 

(k)           Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business;

 

(l)            Accounts the collection of which Bank reasonably determines after
inquiry and consultation with Borrowers to be doubtful; and

 

(m)          Retentions and hold-backs.

 

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that are (i) supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) insured
by the Export Import Bank of the United States, (iii) generated by an account
debtor with its principal place of business in Canada, provided that the Bank
has perfected its security interest in the appropriate Canadian province, or
(iv) approved by Bank on a case-by-case basis.  All Eligible Foreign Accounts
must be calculated in U.S. Dollars.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

--------------------------------------------------------------------------------


 

“Funded Debt” means, as of any date of determination, the total amount of
Indebtedness to Bank incurred by Borrowers under this Agreement.

 

“Funded Debt Ratio” means a ratio of Borrowers’ Funded Debt to TTM EBITDA.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” means all of Borrowers’ right, title, and
interest in and to the following:

 

(a)           Copyrights, Trademarks and Patents;

 

(b)           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;

 

(c)           Any and all design rights which may be available to a Borrower now
or hereafter existing, created, acquired or held;

 

(d)           Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(e)           All licenses or other rights to use any of the Copyrights, Patents
or Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(f)            All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and

 

(g)           All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

 

“Inventory” means all present and future inventory in which a Borrower has any
interest.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Letter of Credit” means a standby letter of credit issued by Bank at Borrowers’
request in accordance with Section 2.1(b)(iii).

 

“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed $2,500,000.

 

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrowers, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Parent and its
Subsidiaries taken as a whole, (ii) the ability of Borrowers to repay the
Obligations or otherwise perform its obligations under the Loan Documents,
(iii) Borrowers’ interest in, or the value, perfection or priority of Bank’s
security interest in the Collateral.

 

“Negotiable Collateral” means all of Borrowers’ present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrowers’ Books
relating to any of the foregoing.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrowers pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrowers to others that Bank may have obtained by assignment or otherwise.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Bank.

 

“Permitted Acquisition” means collectively, (i) the Blue Lava Acquisition and
(ii) either (a) the purchase or other acquisition by Parent or its Subsidiaries
of all or substantially all of the assets of any other Person (an “Asset
Acquisition”), or (b) the purchase or other acquisition by Parent or its
Subsidiaries of all of the shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act) (a “Stock
Acquisition”), that satisfies each of the following conditions:

 

(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed acquisition,

 

(b)           no Change in Control would result from consummation of the
proposed acquisition,

 

(c)           the assets being acquired, or the Person whose stock is being
acquired, are useful in or engaged in, as applicable, the business of Borrowers
or a business reasonably related thereto,

 

(d)           the aggregate cash consideration payable in respect of the
proposed acquisition(s) do(es) not exceed $5,000,000 during any fiscal year,

 

(e)           Parent, on behalf of Borrowers, has provided Bank with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, created by adding the historical combined financial statements of
Borrowers (including the combined financial statements of any other Person or
assets that were the subject of a prior Permitted Acquisition during the
relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial

 

--------------------------------------------------------------------------------


 

statements related to the assets to be acquired) pursuant to the proposed
acquisition (adjusted to eliminate expense items that would not have been
incurred and to include income items that would have been recognized, in each
case, if the combination had been accomplished at the beginning of the relevant
period; such eliminations and inclusions to be mutually agreed upon by Borrowers
and Bank), Borrowers would have been in compliance with the financial covenants
in Section 6.7 for the 12 months ending as of the fiscal quarter ended
immediately prior to the proposed date of consummation of such proposed
acquisition, together with copies of all such historical financial statements of
the Person or assets being acquired,

 

(f)            Parent, on behalf of Borrowers, has provided Bank with written
notice of the proposed acquisition not less than 15 Business Days prior to the
anticipated closing date of the subject acquisition together with such
documentation that Bank may require demonstrating that after giving effect to
the subject acquisition, Parent and its Subsidiaries (taken as a whole) could
not reasonably be expected to suffer a Material Adverse Effect as a result of
such proposed acquisition,

 

(g)           the proposed acquisition is not hostile (i.e., the management and
owners of the target are cooperating in the consummation of the transaction),

 

(h)           in the case of an Asset Acquisition, the subject assets are being
acquired directly by a Borrower,

 

(i)            in the case of a Stock Acquisition, the subject Stock is being
acquired directly by a Borrower and in any merger transaction a Borrower shall
be the surviving entity.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness of Borrowers in favor of Bank arising under this
Agreement or any other Loan Document;

 

(b)           Indebtedness existing on the Closing Date and disclosed in the
Schedule;

 

(c)           Indebtedness not to exceed $250,000 in the aggregate in any fiscal
year of Borrowers secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed the lesser of the
cost or fair market value of the equipment financed with such Indebtedness;

 

(d)           Subordinated Debt;

 

(e)           Indebtedness to trade creditors incurred in the ordinary course of
business; and

 

(f)            Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Parent or its Subsidiary, as the
case may be.

 

“Permitted Investment” means:

 

(a)           Investments existing on the Closing Date disclosed in the
Schedule;

 

(b)           Marketable direct obligations issued or unconditionally guaranteed
by the United States of America or any agency or any State thereof maturing
within one year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one year from the date of creation thereof and currently
having rating of at least A-2 or P-2 from either Standard & Poor’s Corporation
or Moody’s Investors Service, (iii) commercial bank certificates of deposit
maturing no more than one year from the date of investment therein, and
(iv) commercial bank’s money market accounts;

 

--------------------------------------------------------------------------------


 

(c)           Repurchases of stock from former employees or directors of
Borrowers under the terms of applicable repurchase agreements (i) in an
aggregate amount not to exceed $100,000 in any fiscal year, provided that no
Event of Default has occurred, is continuing or would exist after giving effect
to the repurchases, or (ii) in any amount where the consideration for the
repurchase is the cancellation of indebtedness owed by such former employees to
Borrowers regardless of whether an Event of Default exists;

 

(d)           Investments accepted in connection with Permitted Transfers;

 

(e)           Investments by Borrowers in or to (i) the domestic Subsidiaries of
Borrowers in any amount, and (ii) the foreign Subsidiaries of Borrowers in an
aggregate amount not to exceed $8,000,000 in any fiscal year;

 

(f)            Investments not to exceed $100,000 in the aggregate in any fiscal
year consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of a Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by a Borrower’s Board of Directors;

 

(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of a Borrower’s business;

 

(h)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this subparagraph
(h) shall not apply to Investments of a Borrower in any Subsidiary; and

 

(i)            Joint ventures or strategic alliances in the ordinary course of a
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by a Borrower do not exceed $500,000 in the aggregate in
any fiscal year.

 

“Permitted Liens” means the following:

 

(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule (excluding Liens to be satisfied with the proceeds of the Advances) or
arising under this Agreement or the other Loan Documents;

 

(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrowers maintain adequate reserves, provided the
same have no priority over any of Bank’s security interests;

 

(c)           Liens not to exceed $250,000 in the aggregate (i) upon or in any
Equipment acquired or held by Parent or any of its Subsidiaries to secure the
purchase price of such Equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such Equipment, or (ii) existing on
such Equipment at the time of its acquisition, provided that the Lien is
confined solely to the property so acquired and improvements thereon, and the
proceeds of such Equipment;

 

(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase; and

 

--------------------------------------------------------------------------------


 

(e)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.5 or 8.9.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Parent or any Subsidiary of:

 

(a)           Inventory in the ordinary course of business;

 

(b)           licenses and similar arrangements for the use of the property of
Parent or its Subsidiaries in the ordinary course of business;

 

(c)           worn-out or obsolete Equipment; or

 

(d)           other assets of Parent or its Subsidiaries that do not in the
aggregate exceed $100,000 during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Parent.

 

“Revolving Line” means a Credit Extension of up to $15,000,000 (inclusive of any
amounts outstanding under the Letter of Credit Sublimit.

 

“Revolving Maturity Date” means April 20, 2007.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

 

“Subordinated Debt” means any debt incurred by Borrowers that is subordinated in
writing to the debt owing by Borrowers to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrowers and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by a Borrower, either directly or through an Affiliate.

 

“Term Loan” has the meaning set forth in Section 2.1(c)(i),

 

“Term Loan Maturity Date” means September 20, 2007.

 

--------------------------------------------------------------------------------


 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrowers connected with
and symbolized by such trademarks.

 

“TTM EBITDA” means, as of any date of determination, EBITDA for the immediately
preceding 12 month period.

 

“T3M EBITDA” means, as of any date of determination, EBITDA for the immediately
preceding 3 month period.

 

--------------------------------------------------------------------------------


 

DEBTOR:

JAMDAT MOBILE INC. AND CERTAIN OF ITS SUBSIDIARIES SIGNATORY HERETO

 

 

SECURED PARTY:

COMERICA BANK

 

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrowers (herein collectively, jointly and severally,
referred to as “Borrower” or “Debtor”) whether presently existing or hereafter
created or acquired, and wherever located, including, but not limited to:

 

(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;

 

(b)           all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c)           all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d)           all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee,  (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

(e)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of

 

--------------------------------------------------------------------------------


 

the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

Borrower:  JAMDAT Mobile, Inc., et al                                       
Lender :

Comerica Bank

 

Technology & Life Sciences Div.

Commitment Amount:  $15,000,000

Loan Analysis Department

 

Five Palo Alto Square, Suite 800

 

3000 El Camino Real

 

Palo Alto, CA 94306

 

Phone:  (650) 846-6820

 

Fax:  (650) 846-6840

 

ACCOUNTS RECEIVABLE

 

 

 

 

1.             Accounts Receivable Book Value as of

 

 

$

 

2.             Additions (please explain on reverse)

 

 

$

 

3.             TOTAL ACCOUNTS RECEIVABLE

 

 

$

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

 

4.             Amounts over 90 days due

$

 

 

 

5.             Balance of 25% over 90 day accounts

$

 

 

 

6.             Concentration Limits

 

 

 

 

7.             Foreign Accounts

$

 

 

 

8.             Governmental Accounts

$

 

 

 

9.             Contra Accounts

$

 

 

 

10.           Demo Accounts

$

 

 

 

11.           Intercompany/Employee Accounts

$

 

 

 

12.           Other (please explain on reverse)

$

 

 

 

13.           TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

 

$

 

14.           Eligible Accounts (#3 minus #13)

 

 

$

 

15.           LOAN VALUE OF ACCOUNTS (   % of #14)

 

 

$

 

 

 

 

 

 

BALANCES

 

 

 

 

16.           Maximum Loan Amount

 

 

$

15,000,000

 

17.           Total Funds Available [Lesser of #16 or #15]

 

 

$

 

18.           Present balance owing on Line of Credit

 

 

$

 

19.           Outstanding under Sublimits (e.g., Letters of Credit)

 

 

$

 

20.           RESERVE POSITION (#17 minus #18 and #19)

 

 

$

 

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.

 

JAMDAT Mobile, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signer

 

 

 

BANK USE ONLY

 

 

Rec’d By:

 

 

 

Date:

 

 

 

Reviewed By:

 

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCEPTIONS

 

Permitted Indebtedness  (Exhibit A)

 

JAMDAT Mobile Inc., as guarantor of that certain operating line of credit
between JAMDAT Mobile (Canada) ULC and the Bank of Montreal (as described under:
Notes Payable, p. F-19 of JAMDAT’s 2004 Annual Report on Form 10-K)

 

JAMDAT Mobile Inc., as guarantor of that certain fixed asset loan between JAMDAT
Mobile (Canada) ULC and the Bank of Montreal (as described under: Notes Payable,
p. F-19 of JAMDAT’s 2004 Annual Report on Form 10-K)

 

JAMDAT Mobile Inc., as transferee of that certain note payable of Hexacto (as
described under: Notes Payable, p. F-20 of JAMDAT’s 2004 Annual Report on
Form 10-K)

 

Office Lease, dated November 11, 2002, between JAMDAT Mobile Inc. and
CA_Sepulveda Center Limited Partnership (as described under Operating Leases, p.
F-31 of JAMDAT’s 2004 Annual Report on Form 10-K

 

Company credit cards and non-material debt utilized in the ordinary course of
business

 

Any other liabilities of the Borrowers set forth in JAMDAT’s 2004 Annual Report
on Form 10-K

 

Permitted Investments  (Exhibit A)

 

500,000 shares of common stock (11.1%) of C-Valley, Inc., a Cayman Islands
exempt company

 

Permitted Liens  (Exhibit A)

 

None

 

Intellectual Property Licenses (Section 5.4)

 

The following licenses contribute more than 10% of JAMDAT Mobile Inc.’s revenue:

 

1.     License and Publishing Agreement, dated as of July 3, 2002, by and
between the Company and Activision Publishing, Inc., as amended.

 

2.     License and Publishing Agreement, dated as of June 24, 2004, by and
between the Company and PopCap Games, Inc.

 

Prior Names  (Section 5.5)

 

Nimbus Rising, Inc.

 

Chief Executive Offices (Section 5.5)

 

JAMDAT Mobile Inc.

3415 South Sepulveda Boulevard, Suite 700

Los Angeles, CA 90034

 

JAMDAT Mobile (Canada Holdings), Inc.

c/o JAMDAT Mobile Inc.

3415 South Sepulveda Boulevard, Suite 700

Los Angeles, CA 90034

 

Litigation  (Section 5.6)

 

None.

 

1

--------------------------------------------------------------------------------


 

Corporation Resolutions and Incumbency Certification

 

Authority to Procure Loans

 

I certify that I am the duly elected and qualified Secretary of [JAMDAT Mobile
Inc.]; that the following is a true and correct copy of resolutions duly adopted
by the Board of Directors of the Corporation in accordance with its bylaws and
applicable statutes.

 

Copy of Resolutions:

 

Be it Resolved, That:

 

1.             Any one (1) of the following
                                        (insert titles only) of the Corporation
are/is authorized, for, on behalf of, and in the name of the Corporation to:

 

(a)           Negotiate and procure loans, letters of credit and other credit or
financial accommodations from Comerica Bank (“Bank”), a Michigan banking
corporation, including, without limitation, that certain Loan and Security
Agreement dated as of April    , 2005, as may subsequently be amended from time
to time.

 

(b)           Discount with the Bank, commercial or other business paper
belonging to the Corporation made or drawn by or upon third parties, without
limit as to amount;

 

(c)           Purchase, sell, exchange, assign, endorse for transfer and/or
deliver certificates and/or instruments representing stocks, bonds, evidences of
Indebtedness or other securities owned by the Corporation, whether or not
registered in the name of the Corporation;

 

(d)           Give security for any liabilities of the Corporation to the Bank
by grant, security interest, assignment, lien, deed of trust or mortgage upon
any real or personal property, tangible or intangible of the Corporation; and

 

(e)           Execute and deliver in form and content as may be required by the
Bank any and all notes, evidences of Indebtedness, applications for letters of
credit, guaranties, subordination agreements, loan and security agreements,
financing statements, assignments, liens, deeds of trust, mortgages, trust
receipts and other agreements, instruments or documents to carry out the
purposes of these Resolutions, any or all of which may relate to all or to
substantially all of the Corporation’s property and assets.

 

2.             Said Bank be and it is authorized and directed to pay the
proceeds of any such loans or discounts as directed by the persons so authorized
to sign, whether so payable to the order of any of said persons in their
individual capacities or not, and whether such proceeds are deposited to the
individual credit of any of said persons or not;

 

3.             Any and all agreements, instruments and documents previously
executed and acts and things previously done to carry out the purposes of these
Resolutions are ratified, confirmed and approved as the act or acts of the
Corporation.

 

4.             These Resolutions shall continue in force, and the Bank may
consider the holders of said offices and their signatures to be and continue to
be as set forth in a certified copy of these Resolutions delivered to the Bank,
until notice to the contrary in writing is duly served on the Bank (such notice
to have no effect on any action previously taken by the Bank in reliance on
these Resolutions).

 

--------------------------------------------------------------------------------


 

5.             Any person, corporation or other legal entity dealing with the
Bank may rely upon a certificate signed by an officer of the Bank to effect that
these Resolutions and any agreement, instrument or document executed pursuant to
them are still in full force and effect and binding upon the Corporation.

 

6.             The Bank may consider the holders of the offices of the
Corporation and their signatures, respectively, to be and continue to be as set
forth in the Certificate of the Secretary of the Corporation until notice to the
contrary in writing is duly served on the Bank.

 

I further certify that the above Resolutions are in full force and effect as of
the date of this Certificate; that these Resolutions and any borrowings or
financial accommodations under these Resolutions have been properly noted in the
corporate books and records, and have not been rescinded, annulled, revoked or
modified; that neither the foregoing Resolutions nor any actions to be taken
pursuant to them are or will be in contravention of any provision of the
articles of incorporation or bylaws of the Corporation or of any agreement,
indenture or other instrument to which the Corporation is a party or by which it
is bound; and that neither the articles of incorporation nor bylaws of the
Corporation nor any agreement, indenture or other instrument to which the
Corporation is a party or by which it is bound require the vote or consent of
shareholders of the Corporation to authorize any act, matter or thing described
in the foregoing Resolutions.

 

I further certify that the following named persons have been duly elected to the
offices set opposite their respective names, that they continue to hold these
offices at the present time, and that the signatures which appear below are the
genuine, original signatures of each respectively:

 

(PLEASE SUPPLY GENUINE SIGNATURES OF AUTHORIZED SIGNERS BELOW)

 

NAME (Type or Print)

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Witness Whereof, I have affixed my name as Secretary and have caused the
corporate seal (where available) of said Corporation to be affixed on April    ,
2005.

 

 

 

 

 

 

Secretary

 

***

 

The Above Statements are Correct.

 

 

 

SIGNATURE OF OFFICER OR DIRECTOR OR, IF NONE. A SHAREHOLDER OTHER
THAN SECRETARY WHEN SECRETARY IS AUTHORIZED TO SIGN ALONE.

 

 

Failure to complete the above when the Secretary is authorized to sign alone
shall constitute a certification by the Secretary that the Secretary is the sole
Shareholder, Director and Officer of the Corporation.

 

--------------------------------------------------------------------------------


 

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Revolver)

 

Name(s):  JAMDAT MOBILE INC., as Administrative Borrower             Date:  
April    , 2005

 

 

$

Credited to deposit account No. 189 294 6615 when Advances are requested or
disbursed to Borrowers by cashiers check or wire transfer

 

Amounts paid to others on your behalf:

$150,000

to Comerica Bank for Revolving Line Commitment Fee

$50,000

to Comerica Bank for Term Loan Fee

$ 

to Comerica Bank for accounts receivable audit (estimate)

$ 

to Bank counsel fees and expenses

$

to

$

to

$

TOTAL (AMOUNT FINANCED)

 

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

JAMDAT MOBILE INC.,
as Administrative Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

COMERICA BANK

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

(Term Loan)

 

Name(s):  JAMDAT MOBILE INC., as Administrative Borrower             Date:  
April     , 2005

 

 

 

$

Credited to deposit account No. 189 294 6615 when Advances are requested or
disbursed to Borrowers by cashiers check or wire transfer

 

 

Amounts paid to others on your behalf:

$

to

$

to

$

TOTAL (AMOUNT FINANCED)

 

 

Upon consummation of this transaction, this document will also serve as the
authorization for Comerica Bank to disburse the loan proceeds as stated above.

 

 

JAMDAT MOBILE INC.,
as Administrative Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

AGREEMENT TO PROVIDE INSURANCE

 

TO:         COMERICA BANK

Date:  April    , 2005

Attn:  Deni M. Snider, MC 4770
75 E. Trimble Road
San Jose, CA 95131

Borrowers:     JAMDAT MOBILE INC., AND CERTAIN OF ITS SUBSIDIARIES SIGNATORY THE
LOAN AND SECURITY AGREEMENT

 

In consideration of a loan in the amount of $25,000,000, secured by all tangible
personal property including inventory and equipment.

 

I/We agree to obtain adequate insurance coverage to remain in force during the
term of the loan.

 

I/We also agree to advise the below named agent to add Comerica Bank as lender’s
loss payable on the new or existing insurance policy, and to furnish Bank at
above address with a copy of said policy/endorsements and any subsequent renewal
policies.

 

I/We understand that the policy must contain:

 

1.             Fire and extended coverage in an amount sufficient to cover:

 

(a)           The amount of the loan, OR

 

(b)           All existing encumbrances, whichever is greater,

 

But not in excess of the replacement value of the improvements on the real
property.

 

2.             Lender’s “Loss Payable” Endorsement Form 438 BFU in favor of
Comerica Bank, or any other lender’s “loss payable” endorsement form acceptable
to Bank.

 

INSURANCE INFORMATION

 

Insurance Co./Agent           Telephone No.:

Agent’s Address:

 

Signature of Obligor:

 

 

 

Signature of Obligor:

 

 

 

 

 

FOR BANK USE ONLY

 

INSURANCE VERIFICATION: Date:

 

 

 

Person Spoken to:

 

 

 

Policy Number:

 

 

 

Effective From:

 

 To:

 

 

 

Verified by:

 

 

 

--------------------------------------------------------------------------------


 

COMERICA BANK

 

 

AUTOMATIC DEBIT AUTHORIZATION

Member FDIC

 

 

 

 

 

To:  Comerica Bank

 

Re:  Loan # 

 

You are hereby authorized and instructed (i) to credit the proceeds of all
Advances made by Bank to Borrowers under (and as such terms are defined in) the
Loan Agreement referred to below to deposit account No. 189 294 6615 in the name
of JAMDAT MOBILE INC., as Administrative Borrower (the “Designated Deposit
Account”) and (ii) to charge the Designated Deposit Account for principal,
interest and other payments due on above referenced loan as set forth below and
credit the loan referenced above.

 

ý            Debit each interest payment as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.

 

ý            Debit each principal payment as it becomes due according to the
terms of the Loan and Security Agreement and any renewals or amendments thereof.

 

ý            Debit each payment for Bank Expenses as it becomes due according to
the terms of the Loan and Security Agreement and any renewals or amendments
thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

 

 

April    , 2005

 

 

 

 

 

 

JAMDAT MOBILE INC.,
as Administrative Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Secured Party:      Comerica Bank

 

Debtors:                 JAMDAT MOBILE INC., AND CERTAIN OF ITS SUBSIDIARIES
SIGNATORY TO THE LOAN AN SECURITY AGREEMENT

 

EXHIBIT A to UCC Financing Statement

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrowers (herein collectively, jointly and severally,
referred to as “Borrower” or “Debtor”) whether presently existing or hereafter
created or acquired, and wherever located, including, but not limited to:

 

(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;

 

(b)           all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the foregoing, or any parts thereof
or any underlying or component elements of any of the foregoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

 

(c)           all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;

 

(d)           all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and

 

--------------------------------------------------------------------------------


 

(e)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.

 

--------------------------------------------------------------------------------